DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  “abode” should be “anode”.  Appropriate clarification or correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-170295 A to Mizuno (cited in Applicant’s May 29, 2020 IDS, a machine translation of the description is provided with this Office action, citations are made to the translation) in view of U.S. Patent No. 7,923,122 to Korechika et al.; U.S. Patent Application Publication No. 2010/0243427 to Kozlowski et al.; and KR 10-2015-0086329 A to Hwang (cited in Applicant’s May 29, 2020 IDS, a machine translation is provided with this Office action, citations are made to the translation).
Regarding Claim 1, Mizuno discloses (e.g., Figs. 1 and 2; Abstract; and paragraphs [0012]–[0027]) a decoration element comprising: a color developing layer comprising a light reflective layer 1, a light absorbing layer 2 provided on the light reflective layer (Figs. 1 and 2).
Mizuno does not explicitly disclose within the light absorbing layer is a convex portion or concave portion, each of the convex portion and the concave portion having an asymmetric-structured cross-section; an electrochromic device provided on a surface of the color developing layer; and an in-mold label layer provided on a surface of the color developing layer opposite to the surface of the color developing layer facing the electrochromic device.
Korechika discloses a decoration panel, and teaches using a light absorbing layer with a convex portion or concave portion (e.g., Figs. 2 and 3), each of the convex portion and the concave portion having an asymmetric-structured cross-section, in order to achieve a desired attractive light decoration reflection (see the description of the first embodiment in columns 3–5).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Mizuno such that within the light absorbing layer is a convex portion or concave portion, each of the convex portion and the concave portion having an asymmetric-structured cross-section, as taught by Korechika, to achieve a desired attractive light decoration reflection.
The combination of Mizuno and Korechika does not explicitly disclose an electrochromic device provided on a surface of the color developing layer; and an in-mold label layer provided on a surface of the color developing layer opposite to the surface of the color developing layer facing the electrochromic device.
Kozlowski discloses an electrochromic device that may be integrated with other devices, and that achieves longevity to the device (e.g., Fig. 1 and its corresponding description, also paragraph [0071]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Mizuno and Korechika to include an electrochromic device provided on a surface of the color developing layer, as suggested by Kozlowski, to achieve greater functionality and durability of the device.
The combination of Mizuno, Korechika, and Kozlowski does not explicitly disclose an in-mold label layer provided on a surface of the color developing layer opposite to the surface of the color developing layer facing the electrochromic device.
Hwang discloses a decorative film, and teaches an in-mold label layer for product decoration or other identification or labelling (e.g., pages 2–4 of the translation).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Mizuno, Korechika, and Kozlowski to include an in-mold label layer provided on a surface of the color developing layer opposite to the surface of the color developing layer facing the electrochromic device, as suggested by Hwang, to provide further functionality to the device, such as decoration or other identification or labelling.
Regarding Claim 2, the combination of Mizuno, Korechika, Kozlowski, and Hwang would have rendered obvious wherein the color developing layer further comprises a color film provided: on a surface of the light reflective layer opposite to the surface of the light reflective layer facing the light absorbing layer between the light reflective layer and the light absorbing layer; or on a surface of the light absorbing layer opposite to the surface of the light absorbing layer facing the light reflective layer (Figs. 1 and 2 of Mizuno).
Regarding Claim 3, the combination of Mizuno, Korechika, Kozlowski, and Hwang would have rendered obvious wherein the color developing layer further comprises a substrate provided on a surface of the light reflective layer opposite to the surface of the light reflective layer facing the light absorbing layer, or on a surface opposite to the surface of the light absorbing layer facing the light reflective layer (e.g., Figs. 1 and 2 of Mizuno).
Regarding Claim 4, the combination of Mizuno, Korechika, Kozlowski, and Hwang would have rendered obvious wherein the electrochromic device comprises an anode, an anode-side electrochromic layer, an electrolyte layer, a cathode-side electrochromic layer and a cathode (e.g., Fig. 1 of Kozlowski).
Regarding Claim 5, the combination of Mizuno, Korechika, Kozlowski, and Hwang would have rendered obvious wherein the electrochromic device further comprises a substrate provided on a surface of the anode opposite to the surface of the anode adjoining the anode-side electrochromic layer, or on a surface of the cathode opposite to the surface of the cathode adjoining the cathode-side electrochromic layer (e.g., Fig. 1 of Kozlowski).
Regarding Claim 6, the combination of Mizuno, Korechika, Kozlowski, and Hwang would have rendered obvious wherein the light absorbing layer comprises two or more points with different thicknesses (e.g., Figs. 2 and 3 of Korechika and their description).
Regarding Claim 7, the combination of Mizuno, Korechika, Kozlowski, and Hwang would have rendered obvious wherein the light absorbing layer comprises one or more regions in which an upper surface has an inclined surface inclined at an angle of greater than 0 degrees and less than or equal to 90 degrees, and the light absorbing layer comprises one or more regions having a thickness different from a thickness in any one of the one or more regions having the inclined surface (e.g., “example 1” of Korechika).
Regarding Claim 8, the combination of Mizuno, Korechika, Kozlowski, and Hwang would have rendered obvious wherein the light absorbing layer has dichroism when a color difference ΔE*ab of the color developing layer is greater than 1, and wherein the color difference ΔE*ab is a difference in color coordinates L*a*b* in a color coordinate CIE L*a*b* of the color developing layer (e.g., “example 1” of Korechika).
Regarding Claim 9, the combination of Mizuno, Korechika, Kozlowski, and Hwang would have rendered obvious wherein an upper surface of the light absorbing layer comprises a pattern having a cone-shaped protrusion or groove; or a pattern having a protrusion in which a highest point of the protrusion has a line shape or a groove in which a lowest point of the groove has a line shape (e.g., “example 1” of Korechika).
Regarding Claim 10, the combination of Mizuno, Korechika, Kozlowski, and Hwang would have rendered obvious wherein, when observed from an upper surface, the pattern having a cone-shaped protrusion or groove comprises two or less cone-shaped protrusions or grooves having a similar shape when the cone-shaped pattern is rotated 360 degrees around a vertex of a cone of the pattern (e.g., “example 1” of Korechika).
Regarding Claim 11, the combination of Mizuno, Korechika, Kozlowski, and Hwang would have rendered obvious wherein, when observed from an upper surface, the pattern having a protrusion in which the highest point of the protrusion has a line shape or a groove in which the lowest point of the groove has a line shape comprises protrusions and grooves having a same shape when the pattern is rotated 360 degrees around a center of gravity of the upper surface of the pattern (e.g., “example 1” of Korechika).
Regarding Claim 12, the combination of Mizuno, Korechika, Kozlowski, and Hwang would have rendered obvious wherein the light absorbing layer has a refractive index (n) of 0 to 8 at 400 nm (e.g., Figs. 1 and 2; Abstract; and paragraphs [0012]–[0027] of Mizuno).
Regarding Claim 13, the combination of Mizuno, Korechika, Kozlowski, and Hwang would have rendered obvious wherein the light absorbing layer has an extinction coefficient (k) of greater than 0 and less than or equal to 4 at 400 nm (e.g., Figs. 1 and 2; Abstract; and paragraphs [0012]–[0027] of Mizuno).
Regarding Claim 14, the combination of Mizuno, Korechika, Kozlowski, and Hwang would have rendered obvious wherein the in-mold label layer comprises one or more materials selected from the group consisting of acrylonitrile butadiene styrene (ABS), polymethyl methacrylate (PMMA), polycarbonate (PC), acrylonitrile-styrene (AS), styrene-acrylonitrile (SAN), polyethylene terephthalate (PET) and polypropylene (PP) (e.g., page 3 of Hwang).
Regarding Claim 15, the combination of Mizuno, Korechika, Kozlowski, and Hwang would have rendered obvious the decoration element of claim 1 which is a deco film or a case of a mobile device (e.g., “Field of the Invention” of Korechika).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871